Kupferman, J.,
dissents in part in a memorandum as follows: The parties of their own volition arranged to share custody of their child. Other than the contention of weekday morning fatigue, there is no allegation or evidence which would substantiate a change in the arrangement. The child would spend Monday and Thursday with the mother, Tuesday and Wednesday with the father, with the weekend and holidays alternated between the parties. The conclusion that the fatigue is the result of sleepovers in the defendant father’s residence is purely intuitive. Further, the conclusion that a partner in a prominent New York City law firm would not have time available to care for a child is chauvinistic and entirely speculative. I see no basis whatever in this record or in the majority opinion for changing the relationship which the parties themselves instituted. (See "Is Joint Custody Good for Children?”, by Georgia Dullea, New York Times Magazine, Sunday, Feb. 2, 1980, p 32 et seq.; Roman and Haddad, The Disposable Parent, The Case for Joint Custody.)